DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 15 June 2022.  Claims 1-5, 8-10, 12, 16-17, 35, 52-54, 56-57, and 59-60 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior rejection under 35 USC 101 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to claims 1-5, 8-10, 12, 16-17, 35, 52-54, 56-57, and 59-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-10, 16, 17, 35, 52, 53, 56, 57, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Thornberry et al. (US Publication 2014/0278697 A1, hereinafter Thornberry) in view of Dempsey, further in view of Van Berkel-Wijnen (US Publication 2018/0360393 A1), further in view of Reynolds et al. (US Publication 2014/0075361 A1, hereinafter Reynolds). 

	Regarding claim 1, Thornberry discloses a computer-implemented method for designing a real-world space comprising:
receiving image data for an image of the real-world space comprising a surface that is modifiable via an architectural material (Thornberry discloses systems and methods for “Building Materials Estimation”, in which an image acquisition engine obtains one or more images of a building and utilizes those images to calculate an amount of materials necessary to modify a portion of that building.  See paragraphs [0036-0038]);
executing measuring rules to determine estimated real-world dimensions of the surface that is modifiable via the architectural material based on the received image data, the estimated real-world dimensions comprising at least two of a length, width, or height (a report generation engine can output a roof report that contains calculated measurements of roof features.  Such measurements include the lengths of roof features.  See [0054-0055] and Fig. 4.  The various measured lengths are analogous to at least the claimed length and width, as length and width are values representing a particular side of an object.  In at least Fig. 4 it can be seen that various sides of a roof are measured and their values represented);
determining a quantity of the architectural material for covering the surface that is
modifiable via the architectural material based on the estimated real-world dimensions (subsequent to the measurement of the roof, a computer-based materials overage estimation method is utilized to determine the amount of material necessary for coverage.  See [0056]); and
displaying the determined quantity of the architectural material (as seen in the spreadsheet of Fig. 7, the square footage of a particular material is calculated and represented);
wherein the executing and the determining are performed using one or more processors (Thornberry discloses a “computer-generated” materials estimate, at [0015]).
Thornberry fails to explicitly disclose displaying a modified image of the real-world space in which the surface is covered with the architectural material.  Dempsey discloses computer-implemented surface mapping and measurement utilizing digital images, such that an amount of materials utilized to “build or repair a house” may be calculated.  See Dempsey, [0006].  Furthermore, Dempsey discloses wherein an architectural material may be selected and a 3D model generated and displayed to the user, including the selected material.  See Dempsey, [0015] and Fig. 5, which discloses user-selectable replacement overlays displayed on a 3D model of the related real-world space.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the materials estimation model of Thornberry to include the replacement overlays of Dempsey.  One would have been motivated to make such a combination for the obvious advantage of allowing a user to view selected materials as they would appear on a surface prior to actual construction.
Thornberry and Dempsey fail to explicitly disclose determining a pixel-to-length ratio of pixels within the image data for the image of the real-world space, wherein the executed measuring rules use the pixel-to-length ratio to determine estimated real-world dimensions of a surface.  Thornberry discloses that “alternative methods of obtaining roof feature measurements as inputs…include measuring some or all of the roof features by other means”, at [0055].
Van Berkel-Wijnen discloses system and methods for calculating a measurement of a real-world object based on measurement rules, similar to the “alternative methods” disclosed by Thornberry at [0055].  Furthermore, Van Berkel-Wijnen discloses wherein a “ratio of the length in pixels and the real length may be pre-calculated” and “the camera…may select the most appropriate value from among the stored ratios and applies it for calculating the measurement”, at [0076],
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the method of measurement obtaining as in Thornberry and Dempsey to include the pixel-to-length ratio of Van Berkel-Wijnen.  One would have been motivated to make such a combination, as Thornberry actively contemplates measurement method alternatives, and to provide an accurate measurement of an object of interest, as disclosed in Van Berkel-Wijnen at [0008].
Thornberry, Dempsey, and Van Berkel-Wijnen fail to explicitly disclose wherein the modified image is a modified version of the received image of the real-world space.  Reynolds discloses systems and methods for allowing a user to preview the end result of a home improvement project, similar to Thornberry, Dempsey, and Van Berkel-Wijnen.  Furthermore, Reynolds discloses wherein project images may be modified to display previews of selected modifications, and wherein the project images are digital photos of an actual home or room.  See Reynolds, [0082] and [0177].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Thornberry, Dempsey, and Van Berkel-Wijnen to include modification of “actual” digital photos as in Reynolds.  One would have been motivated to make such a combination for the advantage of increasing the usefulness and effectiveness of project preview images.  See Reynolds, [0008].
Claims 35 and 52 recite limitations analogous in scope to those of claim 1, and as such is rejected under similar rationale.

Regarding claim 4, Dempsey discloses wherein the estimated real-world dimensions of the surface of the real-world space are based on a reference object being placed in the space, the reference object having a known size and providing a spatial perspective to the image data for the image (Dempsey discloses utilizing a predefined set of target object features that come in known sizes and may be referenced for purposes of scale, at [0053]).

Regarding claim 5, Thornberry discloses wherein the estimated real-world dimensions of the surface of the real-world space are based on a user's annotation of the real-world space (Thornberry discloses that roof feature measurements may be inputs made to the materials overage estimation method including hand measurement, at [0055].  User entry of a manual measurement is analogous to the claimed “user’s annotation”).

Regarding claim 8, Dempsey discloses executing, for the image data, differentiating rules to differentiate elements of the image into coverable elements, non-coverable elements, and concealing elements, wherein the coverable elements include the surface that is modifiable via an architectural material (Dempsey discloses wherein target objects may be modified with a replacement overlay, at [0015] and [0056].  As seen in Fig. 5, an exterior siding overlay may be applied and displayed.  The image contains the siding [a coverable element], windows [non-coverable elements], and decorative landscaping [concealing elements]).

Regarding claim 9, Dempsey discloses wherein the coverable elements comprise a representation of at least one of a ceiling, a wall, or a floor; the non-coverable elements comprise a representation of at least one of a window or a door; and the concealing elements comprise a representation of at least one of a piece of furniture or a decoration (Dempsey discloses ceilings, walls, and floors as selectively modifiable surface regions, at [0016]; windows and doors, at [0053]; and “stylistic aspects” such as fixtures, at [0004] and [0053]).

	Regarding claim 10, Dempsey and Reynolds disclose wherein the modified of the received image of the real-world space is further based on the execution of the differentiating rules (Dempsey discloses wherein target objects may be modified with a replacement overlay, at [0015] and [0056].  As seen in Fig. 5, an exterior siding overlay may be applied and displayed, while non-coverable elements such as windows do not receive the application of the overlay.  Reynolds discloses modifying “actual” digital images, at [0082] and [0177]).

	Regarding claim 16, Thornberry and Dempsey disclose determining a calculated cost of the quantity of the architectural material; and displaying the calculated cost (Thornberry discloses providing a total cost estimate for building materials, at [0093].  Dempsey discloses providing an estimated cost for products, at [0056]).
	
	Regarding claim 17, Dempsey and Reynolds disclose wherein the modified version of the received image of the real-world space comprises the determined quantity of the architectural material being presented upon the surface of the real-world space (Dempsey discloses rendering selected products on a user’s mapped and modeled image, at [0055].  Upon selection of a desired product, the engine can derive a total square footage of the selected product, at [0056].  Reynolds discloses modifying “actual” digital images, at [0082] and [0177]).

	Regarding claim 53, Dempsey discloses executing measuring rules for determining estimated real-world dimensions of the at least one of the coverable elements based on the received image data; wherein the determination of the quantity of the architectural material is further based on a recognition of at least one of the concealing elements concealing at least a portion of the at least one of the coverable elements (Dempsey discloses that the total surface area for siding or re-roofing may be calculated, at [0050].  Such calculations take into account “window frames and other openings and gaps in the exterior façade”, at [0053]).

Regarding claim 56, Dempsey discloses wherein the estimated real-world dimensions of the surface of the real-world space are based on a reference object being placed in the space, the reference object having a known size and providing a spatial perspective to the image data for the image (Dempsey discloses utilizing a predefined set of target object features that come in known sizes and may be referenced for purposes of scale, at [0053]).

Regarding claim 57, Dempsey discloses wherein the elements of the image are further differentiated based on a user's annotation of the real-world space (Dempsey discloses wherein a Dynamic Measure GUI may prompt a user to select specific surfaces and/or regions for mapping, measuring, or modeling.  Such surfaces and/or regions include distinct areas such as the roof of a home and its exterior walls.  See [0016], [0042] and Fig. 4).

Regarding claim 59, Dempsey discloses wherein the architectural material is a flooring material (Dempsey discloses modifications to a photo include flooring types and colors, at [0026]).

Regarding claim 60, Dempsey discloses wherein a type of the architectural material is based on a selected type selected by a user (Dempsey discloses allowing a user to select roofing, siding, flooring, and paint types and colors for visualization, at [0026]).

Claims 2, 3, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Thornberry, in view of Dempsey, Van Berkel-Wijnen, and Reynolds, further in view of Mishra et al. (US Publication 2019/0080200 A1, hereinafter Mishra).

Regarding claim 2, Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds disclose the method of claim 1, further comprising:
receiving prior image data for images of other real-world spaces comprising other
surfaces modifiable via architectural materials (Thornberry discloses receiving images such as aerial photographs for use in feature measurement, at [0054].  Dempsey discloses the use of digital photos in a PHOTO+MEASURE web tool, at [0033].  Such measurement features are not limited to the photos of a single space);
estimating real-world dimensions of the other surfaces based on initial measurement rules (feature measurement is possible for relevant images and surfaces and objects, as in Thornberry, Dempsey, and Van Berkel-Wijnen); and
receiving real-world actual dimensions of the other surfaces (Thornberry, Dempsey, and Van Berkel-Wijnen disclose the measurement of real-world surfaces, as disclosed supra).
Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds fail to explicitly disclose generating the measuring rules for determining estimated real-world dimensions of the surface of the real-world space by modifying the initial measurement rules based on the estimated real-world dimensions of the surfaces and the actual real-world dimensions of the surfaces.
Mishra discloses a trained learning model for estimating structure feature measurements, similar to the feature measurement calculations of Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds.  Furthermore, Mishra discloses a process for training a machine learning model to estimate a measurement of a feature of a structure, including the use of a plurality of image sets, training the machine learning model based on the data from those image sets, and using the trained machine learning model to generate a measurement estimate for a further set of images.  See Mishra, [0068-0070] and [0075-0081].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the measurement estimates of Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds to include the machine learning model of Mishra.  One would have been motivated to make such a combination for the advantage of improving the efficiency of methods for estimating building feature measurements from digital images.  See Mishra, [0003].

Regarding claim 3, Dempsey discloses wherein the initial measuring rules are generated based on a relationship between the estimated real-world dimensions and the actual real-world dimensions of the surfaces (see, for example, Dempsey at [0053], in which target objects with known sizes are used to “infer measurements that may be more difficult to derive from a given set of images”).

	Regarding claim 54, Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds disclose the method of claim 53, further comprising: 
receiving prior image data for images of other real-world spaces comprising other
surfaces modifiable via architectural materials (Dempsey discloses the use of digital photos in a PHOTO+MEASURE web tool, at [0033].  The measurement feature is not limited to the photos of a single space);
estimating real-world dimensions of the other surfaces based on initial measurement rules (feature measurement is possible for relevant images and surfaces, as in Thornberry, Dempsey, and Van Berkel-Wijnen); and
receiving real-world actual dimensions of the other surfaces (Dempsey disclose the measurement of real-world surfaces, as disclosed supra).
Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds fail to explicitly disclose generating the measuring rules for determining estimated real-world dimensions of the surface of the real-world space by modifying the initial measurement rules based on the estimated real-world dimensions of the surfaces and the actual real-world dimensions of the surfaces.
Mishra discloses a trained learning model for estimating structure feature measurements, similar to the feature measurement calculations of Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds.  Furthermore, Mishra discloses a process for training a machine learning model to estimate a measurement of a feature of a structure, including the use of a plurality of image sets, training the machine learning model based on the data from those image sets, and using the trained machine learning model to generate a measurement estimate for a further set of images.  See Mishra, [0068-0070] and [0075-0081].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the measurement estimates of Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds to include the machine learning model of Mishra.  One would have been motivated to make such a combination for the advantage of improving the efficiency of methods for estimating building feature measurements from digital images.  See Mishra, [0003].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thornberry, in view of Dempsey, Van Berkel-Wijnen, and Reynolds, further in view of Guo et al. (US Publication 2018/0197557 A1, hereinafter Guo).

Regarding claim 12, Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds disclose the method of claim 1.  Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds fail to explicitly disclose such, wherein the determinations of the estimated real-world dimensions of the surface of the real-world space are further based on an estimated reverberation time.
Guo discloses an apparatus capable of determining the dimensions of a building, similar to Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds.  Furthermore, Guo discloses wherein reverberation may be used to determine the dimension of a building, at [0027].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the digital measurement estimate of Thornberry, Dempsey, Van Berkel-Wijnen, and Reynolds to include the measurement estimate utilizing reverberation as in Guo.  One would have been motivated to make such a combination for the advantage of improving accuracy in the calculation of a dimension, a stated goal of Dempsey, at [0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145